t c memo united_states tax_court paul o martin and cynthia m montes martin petitioners v commissioner of internal revenue respondent paul o martin and cynthia m martin petitioners v commissioner of internal revenue respondent docket nos filed date paul o martin and cynthia m martin pro sese evan k like for respondent memorandum findings_of_fact and opinion ruwe judge these cases were consolidated for purposes of trial briefing and opinion the commissioner determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties under sec_6662 as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioners are entitled to certain expense deductions claimed on their schedules e supplemental income and loss in excess of those allowed by the commissioner for and loss deductions claimed on petitioners’ schedules e for and are subject_to the passive_activity_loss limitations of sec_469 petitioners are entitled to unreimbursed employee expense deductions claimed on schedules a itemized_deductions for and and petitioners are liable for accuracy-related_penalties for and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2at trial respondent objected to the introduction of exhibits 4-j and 5-j attached to the stipulation of facts filed for docket no and exhibit 3-j attached to the stipulation of facts filed for docket no we will issue a separate order overruling respondent’s objections findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact sec_3 and the attached exhibits are incorporated herein by this reference petitioners resided in indiana when they filed their petitions during the years in issue petitioner husband was employed full time as a salesman he worked for coperion corp coperion in and and list inc list in and petitioner husband frequently traveled for business both coperion and list had accountable reimbursement plans from which petitioner husband was eligible to be reimbursed for reasonable expenses that he paid in connection with his business-related travel petitioner wife was employed full time as an office manager for h_r general contractors inc where she worked at least hours per week in addition to their full-time jobs petitioners owned rental properties in highland heights kentucky they purchased property pincite fifth avenue in fifth avenue in and knollwood drive in petitioners required their tenants to pay the utilities at the fifth avenue and knollwood drive properties but petitioners paid the utilities at the fifth avenue property where their son lived during the years in issue petitioners participated in their 3the parties filed a separate stipulation of facts for each case real_estate endeavors by arranging for others to provide maintenance and repairs petitioners timely filed a joint federal_income_tax return for reporting adjusted_gross_income agi of dollar_figure with respect to their rental properties petitioners reported rents received of dollar_figure and expenses of dollar_figure and claimed a loss deduction of dollar_figure they claimed a deduction of dollar_figure for unreimbursed employee_expenses petitioners timely filed a joint federal_income_tax return for reporting agi of dollar_figure with respect to their rental properties petitioners reported rents received of dollar_figure and expenses of dollar_figure and claimed a loss deduction of dollar_figure they claimed a deduction of dollar_figure for unreimbursed employee_expenses petitioners timely filed a joint federal_income_tax return for reporting agi of dollar_figure with respect to their rental properties petitioners reported rents received of dollar_figure and expenses of dollar_figure and claimed a loss deduction of dollar_figure they claimed a deduction of dollar_figure for unreimbursed employee_expenses petitioners did not file an election with their or return to treat all interests in rental real_estate as a single activity pursuant to sec_469 on date the commissioner issued petitioners a notice_of_deficiency for and and on date issued petitioners a notice_of_deficiency for the commissioner disallowed all of petitioners’ unreimbursed employee_expenses for and disallowed various schedule e expense deductions that petitioners attributed to their rental properties as a corollary to the schedule e adjustments the commissioner decreased petitioners’ net real_estate losses he also determined that the remaining losses following the adjustments were passive but allowed petitioners to deduct rental real_estate losses of dollar_figure for and dollar_figure for petitioners timely filed petitions with this court at trial petitioners filed a motion for treating all rental real_estate_assets as one for the purposes of treating their separate real_estate interests as a single activity after trial respondent filed a motion to reopen the record to admit evidence that he complied with the supervisory approval requirement of sec_6751 for the imposition of the accuracy-related_penalties we denied his motion 4for the reasons set forth below we will deny petitioners’ motion as moot opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 290_us_111 the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires the taxpayer to maintain records sufficient to establish the amount of each deduction claimed see also sec_1_6001-1 income_tax regs sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays in connection with the operation of a trade_or_business 122_tc_305 a trade_or_business expense is ordinary for the purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate or helpful for the development of the business 320_us_467 308_us_488 in contrast sec_262 disallows deductions for personal living or family_expenses if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 i rental real_estate expenses the commissioner disallowed some of petitioners’ claimed deductions attributable to their rental properties for lack of substantiation and others under sec_280a a expenses disallowed for lack of substantiation auto and travel the commissioner disallowed auto and travel expense deductions of dollar_figure dollar_figure and dollar_figure for and respectively petitioners’ auto and travel_expenses are subject_to the strict substantiation requirements of sec_274 see sec_274 280f d a i sec_274 overrides the cohan_rule with regard to certain expenses and requires stricter substantiation for travel meals and certain listed_property see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date these strict substantiation rules require the taxpayer to substantiate with adequate_records or sufficient evidence corroborating his own statement the amount of the expense the time and place the expense was incurred and the business_purpose of the expense baylan v commissioner tcmemo_2017_ at sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the use or expenditure and documentary_evidence eg receipts or bills of certain expenditures see sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date a log that is kept on a weekly basis is considered contemporaneous for this purpose see sec_1_274-5t temporary income_tax regs fed reg date the level of detail required for substantiating by adequate_records the business use of listed_property depends on the facts and circumstances of such use see id subdiv ii c fed reg to substantiate the auto expenses petitioners submitted mileage logs the logs for and appear to show how many miles petitioners traveled each week but not the individual dates of travel or the places that they traveled to the log for does not show the places petitioners traveled to accordingly petitioners are not entitled to any of the disallowed auto expense deductions for or petitioners did not provide documentation for all of the travel_expenses the documentation they did provide consists of a smattering of receipts and credit card statements none of which show the business_purpose of the expenses additionally petitioners appear to have reported an expense for a trip to puerto rico that seems entirely unrelated to their rental properties in kentucky accordingly petitioners are not entitled to any of the disallowed travel expense deductions for or utilities the commissioner disallowed a deduction of dollar_figure for utilities expenses for petitioners claim that they were required to pay the utilities under the terms of a lease but they have not provided evidence or testimony regarding the lease or whether they actually paid the utilities expenses accordingly petitioners are not entitled to a deduction of dollar_figure for utilities expenses for management fees the commissioner disallowed deductions of dollar_figure dollar_figure and dollar_figure for management fees for and respectively the only evidence of these expenditures is handwritten receipts that appear to have been drafted by petitioner wife and petitioners did not provide any testimony to substantiate these expenses the receipts are insufficient to substantiate them accordingly petitioners are not entitled to deductions of dollar_figure dollar_figure and dollar_figure for management fees for and respectively cleaning and maintenance the commissioner disallowed a deduction of dollar_figure for cleaning and maintenance_expenses for petitioners were able to substantiate payments of dollar_figure for plumbing services and dollar_figure for an appliance repair to substantiate the plumbing services expense petitioners provided an invoice showing an amount_paid of dollar_figure and detailing the services provided therefore petitioners are entitled to a deduction of dollar_figure for the plumbing services to substantiate the appliance repair expense petitioners provided an image of a canceled check from petitioner husband to authorized appliance repair for dollar_figure with a handwritten annotation stating 5th ave therefore petitioners are entitled to a deduction of dollar_figure for the appliance repair petitioners have failed to substantiate the other reported cleaning and maintenance_expenses for most of the other expenses petitioners submitted handwritten receipts that appear to have been drafted by petitioner wife and canceled checks from petitioners’ son’s bank account the handwritten receipts do not prove that petitioners paid those reported expenses and petitioners did not submit any evidence or testimony showing that they reimbursed their son for the payments from his account petitioners are not entitled to any other deductions for cleaning and maintenance_expenses for and other expenses the commissioner disallowed deductions of dollar_figure for other expenses for this amount consists of some combination of electrical expenses a refrigerator a heating and air conditioning service plan a full size bed a garage door a maid and amortization petitioners have not provided any testimony or pointed to any substantiating documentation for these expenses accordingly we sustain the commissioner’s determinations as to other expenses for b expenses disallowed under sec_280a for the commissioner disallowed utilities expenses of dollar_figure and bathroom expenses of dollar_figure and for he disallowed utilities expenses of dollar_figure petitioners attributed these expenses to the fifth avenue property sec_280a disallows otherwise allowable deductions with respect to a dwelling_unit used as a taxpayer’s residence sec_280a provides that a taxpayer is considered to have used a dwelling_unit as a residence for personal purposes for a number of days which exceeds the greater of days or of the number of days during which the property is rented at fair rent sec_280a specifies that a dwelling_unit may not be treated as rented at fair rental value for any day which the property is used for personal purposes in general a taxpayer is deemed to have used a dwelling_unit for personal purposes if during any part of a day a member of the taxpayer’s family as defined in sec_267 uses the unit for personal purposes a member of the taxpayer’s family includes his lineal_descendants sec_267 however a taxpayer is not treated as using the property for personal purposes for any period where the dwelling is rented to a family_member for use as a personal_residence at a fair rent sec_280a the parties stipulated that petitioners’ son lived pincite fifth avenue in and petitioners have not presented any evidence or testimony that their son was a rent-paying tenant accordingly we sustain the commissioner’s determinations as to the expenses disallowed under sec_280a for and ii sec_469 the commissioner determined that petitioners’ rental real_estate losses were subject_to the passive_activity restrictions of sec_469 in the case of an individual taxpayer sec_469 disallows any current deduction for a passive_activity_loss sec_469 b a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate or any rental_activity regardless of material_participation sec_469 and rental activities of a qualifying taxpayer in a real_property_trade_or_business ie a real_estate_professional are not per se passive activities sec_469 if the taxpayer materially participates in the rental activities then these activitie sec_5the stipulation states petitioners’ son resided at their rental property located pincite 5th avenue in highland heights kentucky 5th avenue throughout and are treated as nonpassive activities and the sec_469 disallowance does not apply to that portion of the claimed loss deductions see shiekh v commissioner tcmemo_2010_126 tax ct memo lexi sec_163 at a taxpayer qualifies as a real_estate_professional if he or she owns at least one interest in rental real_estate and meets both requirements of sec_469 i more than one-half of the personal services performed in trades or business by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the requirements to qualify as a real_estate_professional are satisfied if and only if either spouse separately satisfies the requirements sec_469 thus if either spouse satisfies the requirements as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 see sec_469 petitioners rely on time logs to establish that they qualify as real_estate professionals for and petitioners introduced time logs that purport to state the hours that petitioners participated in the rental_real_estate_activities however petitioners did not present any evidence or testimony regarding petitioner husband’s personal services devoted to his full-time jobs and did not present any evidence detailing the time petitioner wife devoted to the rental_real_estate_activities therefore neither petitioner can demonstrate that he or she individually devoted at least one-half of his or her personal services to the real_estate activities and we need not determine whether they materially participated accordingly neither petitioner qualifies as a real_estate_professional for or and the commissioner properly reclassified the rental real_estate losses for those years as passive for petitioners submitted time logs that purport to state the hours spent on the real_estate activity however the logs are unclear as to whether they account for petitioner wife’s hours petitioner husband’s hours or both for the record is also silent with respect to the hours petitioner husband devoted to his full-time job the parties stipulated to the hours petitioner wife devoted to her full-time job which would provide us with a basis to determine whether she devoted half of her personal services for the year to the rental real_estate activity because the log could reasonably account for petitioner husband’s hours we cannot determine that either petitioner devoted at least one-half of his or her personal services for to the rental_real_estate_activities and we need not determine whether either materially participated therefore neither petitioner qualifies as a real_estate_professional for and the commissioner properly reclassified the rental real_estate losses for as passive iii relief provided under sec_469 pursuant to sec_469 the commissioner allowed petitioners to deduct rental real_estate losses of dollar_figure for and dollar_figure for in addition to the exception from the passive loss limitation for real_estate professionals there is an exception under which up to dollar_figure in annual losses from rental_real_estate_activities may be deducted without regard to the passive loss limitation by individuals who actively participated in the rental_activity see sec_469 and the active_participation standard can be satisfied without regular continuous and substantial involvement in an activity the standard is satisfied if the taxpayer participates in a significant and bona_fide sense in making management decisions such as approving new tenants deciding on rental terms or approving capital expenditures or arranging for others to provide services such as repairs madler v commissioner tcmemo_1998_112 tax ct memo lexi sec_111 at this exception is fully phased out however when the taxpayer’s agi equals or exceeds dollar_figure for this purpose agi is determined 6on brief respondent stated he was incorrect in allowing petitioners a loss for under sec_469 because their agi exceeded dollar_figure nevertheless he conceded that petitioners are entitled to the deduction without regard to any passive loss or loss allowable under sec_469 sec_469 for the first time on brief respondent argues that petitioners did not actively participate in their rental_real_estate_activities we need not determine whether respondent is precluded from raising this issue on brief because we find that petitioners actively participated in the management of their properties by arranging repairs and purchasing supplies respondent does not dispute that petitioners’ modified agi was less than dollar_figure for thus petitioners qualify for the sec_469 exception for they do not qualify for the exception for and cannot deduct passive losses beyond those respondent already allowed for because disregarding their passive losses their agi exceeded dollar_figure for both of those years iv unreimbursed employee expense deductions petitioners claimed deductions for unreimbursed employee_expenses of dollar_figure dollar_figure and dollar_figure for and respectively qualifying expenses under sec_162 include expenses paid_or_incurred as an employee 79_tc_1 a taxpayer is entitled to 7the amount of the deduction will be determined in a rule computation and will account for the phase-out limitation of sec_469 deduct unreimbursed employee business_expenses under sec_162 only to the extent that the taxpayer demonstrates that he could not have been reimbursed by his employer lucas v commissioner t c pincite petitioners attributed most of the claimed unreimbursed employee_expenses to petitioner husband’s employment but the parties stipulated that petitioner husband’s employers had in place at all relevant times so-called accountable reimbursement plans pursuant to which he was eligible for reimbursement of the reasonable expenses he incurred in connection with his business related travel petitioners did not submit any evidence detailing the precise terms of the reimbursement plans or offer testimony regarding what specific expenses were not eligible for reimbursement further petitioners failed to substantiate that petitioner husband actually paid all of the expenses that they deducted petitioners attributed the remaining unreimbursed employee_expenses to petitioner husband’s job search costs paid in and petitioners provided a credit card statement showing that petitioner husband paid expenses in swiss francs and paid dollar_figure for an upgrade for a u s airways flight on the statement is a handwritten note that says job search costs petitioners also submitted a 8the quoted statement is from the stipulation of facts for docket no the parties made an almost identical stipulation for docket no receipt for an dollar_figure upgrade on a u s airways flight that they contend is a job search cost petitioners provided no evidence or testimony explaining how these expenses related to a job search petitioners provided no evidence of any job search costs paid in accordingly petitioners are not entitled to any deductions for unreimbursed employee_expenses for or v sec_6662 accuracy-related_penalties sec_6662 imposes a penalty of on the portion of an underpayment attributable to any one of various factors including n egligence or disregard of rules or regulations and a ny substantial_understatement_of_income_tax sec_6662 and b and only one sec_6662 accuracy- related penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one type of conduct listed in sec_6662 see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs under sec_7491 the commissioner bears the burden of production with respect to any liability of any individual for any penalty see 116_tc_438 once the commissioner has met his burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate see rule a higbee v commissioner t c pincite compliance with sec_6751 is part of the commissioner’s burden of production for those penalties to which the section applies see graev v commissioner t c slip op pincite date supplementing and overruling in part 147_tc_460 sec_6751 provides subject_to certain exceptions that no penalty shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate respondent concedes that he must demonstrate compliance with sec_6751 to meet his burden of production the record does not contain any evidence that respondent complied with sec_6751 accordingly respondent did not meet the burden of production and petitioners are not liable for the accuracy-related_penalty for or see ford v commissioner tcmemo_2018_8 in reaching our decisions we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decisions will be entered under rule
